IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41608

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 573
                                                 )
       Plaintiff-Respondent,                     )      Filed: June 19, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
DAVID SCOTT CAMPBELL,                            )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and concurrent unified sentences of ten years with three
       years determinate, for two counts of burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Chief,
       Appellate Unit; Abel J. Thomas, Legal Intern, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       David Scott Campbell was convicted of two counts of burglary, Idaho Code § 18-1401.
The district court sentenced Campbell to concurrent unified terms of ten years with three years
determinate and ordered the sentences to run consecutive to a sentence in a prior case. Campbell
appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Campbell’s judgment of conviction and sentences are affirmed.




                                                   2